IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA
Vv. Case No.: 21-mj-123
BAHRULLAH NOORI,

Defendant.

 

COMPLAINT FOR VIOLATION OF TITLE 18, UNITED STATES CODE, SECTION
2241(c)

 

BEFORE Chief United States District Judge United States District Court
James D. Peterson 120 North Henry Street
Madison, Wisconsin 53703
The undersigned complainant being duly sworn states:
Count 1

On or about September 11, 2021, in the Western District of Wisconsin, the

defendant,
BAHRULLAH NOORL,

at a place within the special territorial jurisdiction of the United States, namely Fort
McCoy, knowingly attempted to engage in a sexual act with Victim-1 who had attained
the age of 12 years but had not attained the age of 16 years and was at least four years

younger than the defendant by use of force,

(All in violation of Title 18, United States Code, Section 2241(c))

 

 
Count 2

On or about September 5, 2021, in the Western District of Wisconsin, the
defendant,

BAHRULLAH NOORI,

at a place within the special territorial jurisdiction of the United States, namely Fort
McCoy, knowingly engaged in a sexual act with Victim-2 who had attained the age of
12 years but had not attained the age of 16 years and was at least four years younger
than the defendant by use of force.

(All in violation of Title 18, United States Code, Section 2241(c))

This complaint is based on the attached affidavit of Mark Meyers.

 

Mark Meyers
Special Agent, Federal Bureau of
Investigation

Sworn to me telephonically this 13th day of September, 2021
CWO. (tek

HONORABLE JAMES D. PETERSON
Chief United States District Court Judge

 

rm senses rtm MH HTPYP HEE PV YA BAT VPP Bb aU PA Preece SoSH NRC oem
AFFIDAVIT
STATE OF WISCONSIN _ )
) ss.
DANE COUNTY )

I, Mark Meyers, having been duly sworn, depose and state as follows:

1. | have worked as a special agent with the Federal Bureau of Investigation
(FBI) since 2014, From 2015-2020 I was assigned to investigate violent crimes near
Bemidji, Minnesota on the Red Lake Indian Reservation. I have training and experience
investigating violent crimes. For example, I have authored numerous criminal
complaints and search warrants related to violent crimes and have participated in their
execution. I have attended numerous trainings related to the investigation of violent
crimes. Prior to working for the FBI, I worked for the Sparta Police Department from
2007-2014.

2s The facts in this affidavit come from my training and experience, as well
as my participation in the investigation including from reports prepared by and
obtained from Army personnel working at Fort McCoy, and other federal law
enforcement agents and officers, all of whom I believe to be truthful and reliable.

3 This affidavit does not contain every fact I know about this investigation,
but is merely intended to show probable cause to believe that Bahrullah Noori
committed a violations of Title 18, United States Code, Section 2241(c) (Attempted
Aggravated Sexual Abuse and Aggravated Sexual Abuse).

4, Title 18, United States Code, Section 2241 states: “(c) Whoever .. . in the

special maritime and territorial jurisdiction of the United States ... knowingly engages

 

 

 

 
in a sexual act with another person who has not attained the age of 12 years, or
knowingly engages in a sexual act under the circumstances described in subsections (a)
and (b) with another person who has attained the age of 12 years but has not attained
the age of 16 years (and is at least 4 years younger than the person who engaging), or
attempts to doso....”

5. Fort McCoy is a United States Army base located in the Western District of
Wisconsin and is under the territorial jurisdiction of the United States. Title 18 United
States Code, Section 7(3); Wis. Stat. 1.02(2).

Background

6. Since the end of August 2021, approximately 13,000 refugees from
Afghanistan have been resettled onto Fort McCoy, They are still currently living there
in various buildings as of the date of this affidavit.

Probable Cause for Attempted Sexual Abuse of a Minor

a On September 11, 2021, Army soldiers responded for a report of a sexual
assault among the Afghan refugees at Fort McCoy. The soldiers contacted a man
named i who is related to Victim-1 (js 14-year-old nephew) and
Victim-2 (ls 12-year-old son).1 Through an interpreter stated that Bahrullah
Noori (who is twenty years old) was molesting his son and nephew. [stated that
he went to the bathroom and saw Noori taking the clothes off of Victim-1 and was

trying to have sex with him, GB ater went to the bathroom and observed Noori

 

' Victim-1!’s documents shows that he is 14-years-old, however, he told interviewers that he was 12. Victim-2’s
documents show that he is 12, but he told interviewers that he was 11.
kissing Victim-2. Victim-1 and Victim-2 said that Noori has been doing this kind of
thing for the last couple of weeks. The victims said that Noori told them that if they
cold Noori would beat them.

8. On the same day i and an interpreter worked together to produce a
written statement about the incident. It states that 1:30 a.m. the night before
heard his nephew crying in the restroom and saw him [Noori] bend his [Victim-1] hand
to his back trying to have sex with Victim-1. Victim-1 told J that every night he
[Noori] asks him to come sleep with him especially when i is not around,
According to the statement, caught Noori kissing Victim-2 this evening
(September 11, 2021). The statement indicates that Noori has been abusing Victim-1
and Victim-2 for the last 15 days, and both kids told Bhat Noori asks them to sleep
with him every night.

J, I am not aware of any information that would undermines
credibility as a witness in this case. Further, | am not aware of any feud or dispute
betweenlffJand Noori prior to this complaint.

10, On September 12, 2021, federal law enforcement interviewed Victim-1
about the allegations of sexual abuse. Through an interpreter, Victim-1 stated that there
were two instances of sexual abuse involving Noori. Victim-1 stated that he went to
bed on the evening of September 10, 2021 and woke up to go to the bathroom, While he
was in the bathroom, Noori grabbed his arm and restrained him. Noori then pulled up
Victim-1’s Afghan-style clothing and touched Victim-1’s stomach, back, and shoulders

under the clothing. Victim-1 began to cry, tried to pull Noori’s hands away, and told
Noori to leave him alone and that Noori was a pervert. Noori told Victim-1 “give me
your ass” (which, according to the translator, literally means “let me fuck you”), Noori
threatened that he would beat Victim-1 if Victim-1 told his uncle, At that point
walked into the bathroom, Noori stopped, and Victim-1 went back to bed.

11. Victim-1 was unsure of the exact date of the earlier incident. In the earlier
incident, Noori kept waking him up and then telling him to go back to bed. Noori then
went into Victim-1’s cot. Noori rubbed Victim-1’s stomach and back. Noori kissed
Victim-1 and slowly bit his cheek.

12. On September 12, 2021, federal law enforcement interviewed Victim-2
about the allegations of sexual abuse. Victim-2 had difficulty identifying the dates and
order of each incident, but knew that Noori abused him twice in the bathroom and once
on Noori’s cot, He thought the first incident was 10 nights prior, so approximately
September 2, 2021, He clarified that he believed the first incident occurred on a cot, the
second occurred in the bathroom at night, and the third occurred in the bathroom
during the day.

13. As to the cot incident, Victim-2 stated that Noori used his hand and
touched Victim-2’s buttocks, penis, and “everywhere” under his clothes.

14. In restroom incident at night, Victim-2 was in the bathroom to retrieve his
brother's boots. Noori held Victim-2 and twisted his hand and told him “give me your
ass or I'll beat you.” Victim-2 started crying and moving away. Noori blocked his
hands and told him “Give me the teeth, give me a kiss.” Noori bit Victim-2 on the left

cheek and he felt pain and thought he was almost bruised. Case agents observed slight

 

 

 

 

 
discoloration to Victim-2’s left facial cheek. Noori used his hand to touch Victim-2
under his Afghan-style clothes. Noori touched Victim-2's “heart, ass, and balls.”
Victim-2 demonstrated rubbing his hand over the areas of his own body where he was
touched, Noori told Victim-2 to “touch my dick” and forced Victim-2 to touch it by
pulling Victim-2’s hand. Victim-2 clarified that while Noori was making him touch
Noori’s penis, Noori said “Quick, do it faster.”

15. | While being touched on the buttocks, Victim-2 felt Noori touch in the
middle in between where “we empty ourself.” Victim-2 said he felt it on the “hole.”

16. Inanother incident in the bathroom, Noori touched the same places on
Victim-2’s body, but Victim-2 ran away.

Dated this 13th day of September 2021.

 

Mark Meyers
Special Agent, Federal Bureau of Investigation

Sworn to me telephonically this 13th day of September 2021.

BD. been.
LH

James D. Peterson
Chief United States District Judge

 

 

 
